

117 HR 3044 IH: China Financial Threat Mitigation Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3044IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Gonzalez of Ohio (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Financial Stability Oversight Council to analyze emerging financial threats from the People’s Republic of China, to strengthen international cooperation in the mitigation of such threats, and for other purposes.1.Short titleThis Act may be cited as the China Financial Threat Mitigation Act of 2021.2.Annual report requirementSection 112(a)(2)(N)(iii) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5322(a)(2(N)(iii)) is amended by striking United States and inserting United States, including any threats emanating from the governance, opacity, or instability of financial intermediation through banking institutions and otherwise, in the People’s Republic of China. 3.International cooperation(a)International Monetary FundThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to use the voice, vote, and influence of the United States to strengthen international cooperation with respect to monitoring and mitigating any threats emanating from the People’s Republic of China described in the annual report submitted by the Financial Stability Oversight Council to the Congress pursuant to section 112(a)(2)(N) of the Dodd-Frank Wall Street Reform and Consumer Protection Act.(b)G20The Secretary of the Treasury and the Chairman of the Board of Governors of the Federal Reserve System shall use the voice, vote, and influence of the United States at the Group of 20 to strengthen international cooperation with respect to monitoring and mitigating any threats emanating from the People’s Republic of China described in the annual report submitted by the Financial Stability Oversight Council to the Congress pursuant to section 112(a)(2)(N) of the Dodd-Frank Wall Street Reform and Consumer Protection Act.(c)Financial stability boardAny person representing the United States at the Financial Stability Board shall, use the voice, vote, and influence of the United States to strengthen international cooperation with respect to monitoring and mitigating any threats emanating from the People’s Republic of China described in the annual report submitted by the Financial Stability Oversight Council to the Congress pursuant to section 112(a)(2)(N) of the Dodd-Frank Wall Street Reform and Consumer Protection Act.4.SunsetOn the date that is 7 years after the date of enactment of this Act, this Act and the amendments made by it this Act are repealed, and the provision of law amended by section 2 is restored as if such section had not been enacted. 